Exhibit 10.1
 
EXECUTION VERSION
 
 
[logo.jpg]

 
NEW YORK BRANCH
 
 
CREDIT AGREEEMENT
dated as of
 
August 16, 2011
 
By, between and among
 
HOKU CORPORATION
and
HOKU MATERIALS, INC.
Collectively,
 as Borrower
 
and
 
BANK OF CHINA, NEW YORK BRANCH
 
as Lender
 
 
 
US$15,000,000
             

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


 

  Page No.
SECTION 1    DEFINITIONS
 
1.1    Definitions
1
1.2    Computation of Time Periods
7
1.3    Accounting Terms
7
   
SECTION 2    THE CREDIT FACILITIES
 
2.1   Facility
7
2.2   Default Rate
8
2.3   Prepayments
8
2.4   Capital Adequacy
9
2.5   Illegality
9
2.6   Requirements of Law
9
2.7   Taxes
10
2.8   Place and Manner of Payments; Joint and Several Liability
11
2.9   Break Funding Payments
12
2.10 Market Disruption
12
2.11 Right of Setoff
12
   
SECTION 3    CONDITIONS PRECEDENT
 
3.1   Conditions to Effectiveness
13
3.2   Conditions to All Loans
14
   
SECTION 4   REPRESENTATIONS AND WARRANTIES
 
4.1   Corporate Status
15
4.2   Corporate Authorization
15
4.3   Liens; Indebtedness
15
4.4   Litigation
15
4.5   Governmental and Other Approvals
15
4.6   Use of Loan
16
4.7   ERISA
16
4.8   Environmental Compliance
16
4.9   Foreign Assets Control Regulations, Etc.; OFAC Compliance
16
   
SECTION 5    COVENANTS
 
5.1   Corporate Existence
17
5.2   Reports, Certificates and Other Information
17
5.3   Other Reports
18
5.4   Mergers and Consolidations
18
5.5   Taxes
18
5.6   Insurance
19
5.7   Compliance with Laws
19
5.8   Payment of Obligations
19
5.9   Maintenance of Properties. Etc.
19
5.10 Disbursement Account
19
5.11 Independent Verification
19
5.12 Foreign Assets Control Regulations
19
5.13 Disbursement Account
20
5.14 Completion of Project
20
5.15 Independent Verification
20



 
i

--------------------------------------------------------------------------------

 
 
SECTION 6    INTENTIONALLY OMITTED
         
SECTION 7   EVENTS OF DEFAULT
   
7.1   Events of Default
 
21
7.2   Rights and Remedies
 
21      
SECTION 8    MISCELLANEOUS
   
8.1   Notices
 
22
8.2   Benefit of Agreement
 
22
8.3   No Waiver; Remedies Cumulative
 
23
8.4   Payment of Expenses, etc.
 
23
8.5   Amendments, Waivers and Consents
 
24
8.6   Counterparts
 
24
8.7   Headings
 
24
8.8   Survival of Indemnification
 
24
8.9   Governing Law; Jurisdiction; Waiver of Jury Trial
 
24
8.10 USA Patriot Act
 
25
8.11 Severability
 
25
8.12 Entirety
 
25
8.13 Survival of Representations and Warranties
 
25
8.14 Fiduciary Relationship
 
25      
SCHEDULES:
   
Schedule 4.3
  Permitted Liens
Schedule 4.4
  Subsidiaries
Schedule 5.6
  Insurance      
LIST OF EXHIBITS:
   
Exhibit A
  Letter of Credit
Exhibit B
  Notice of Borrowing
Exhibit C
  Promissory Note

 
 
ii

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Credit Agreement” or “Agreement,” as same may be
amended, restated or otherwise modified from time to time), dated as of August
16, 2011 and made effective as of the Effective Date, by, between and among HOKU
CORPORATION and HOKU MATERIALS, INC. (each a “Borrower” and collectively, the
“Borrower” or “Borrowers” as the context may require) and BANK OF CHINA, NEW
YORK BRANCH (the “Lender”).
 
IN CONSIDERATION of the mutual promises and covenants herein contained, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows, it being agreed that the representations, warranties,
covenants, promises, liabilities and obligations of the Borrowers are joint and
several:
 


SECTION 1.                                DEFINITIONS
 
1.1           Definitions.
 
As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires (terms defined in the
singular to have the same meanings when used in the plural, and vice
versa).  Any capitalized term not otherwise defined in this Agreement shall have
the meaning set forth in the other Credit Documents.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement Date” has the meaning defined in the Rider.


"Applicable Permits" shall mean each and every national, autonomic, regional and
local license, authorization, certification, filing, recording, permit or other
approval with or of any Governmental Authority, including, without limitation,
each and every environmental, construction or operating permit and any
agreement, consent or approval from or with any other Person that is required by
any applicable law or that is otherwise necessary for the development and
construction of the Project.


“Approved Plans” means all plans, schematics, drawings and specifications
heretofore or hereafter delivered to and approved by all Governmental
Authorities relating to the development and construction of the Project.


“Assignment and Acceptance” means an assignment and acceptance entered into by
the Lender and an assignee (with the consent of any party whose consent is
required by Section 8.2(b)).


“Availability Period” has the meaning described in the Rider.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Prime Rate.


“Borrower” has the meaning defined in the Rider.


“Borrower’s Counsel” has the meaning defined in the Rider.


“Borrowing Date” means the date on which a borrowing is requested as such term
is defined in Section 2.1(b)(i).


 
1

--------------------------------------------------------------------------------

 
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close; provided that, when used in connection with a LIBOR Loan the term
“Business Day” shall also exclude any day on which dealings in foreign
currencies and exchanges between banks may not be carried on in London England
or New York, New York.


“Capital Lease” means any lease of Property the obligations with respect to
which are required to be capitalized on a balance sheet of the lessee in
accordance with GAAP.


“Change in Control” means any Person or group of Persons acting in concert (in
each case other than the Parent) gaining the Control of the Borrower.


“Closing Date” means the Effective Date.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations promulgated thereunder as in effect from time to
time.


“Control” in relation to any Person means either the direct or indirect
ownership of more than 50% of the membership interests, share capital, or
similar rights of ownership of the Person or the power to direct or cause the
direction of the management or policies of a Person, whether through ownership
or the ability to exercise voting power or other ownership rights, by contract
or otherwise. “Controlling” and “Controlled” have meanings correlative thereto.


“Control Account” means the account or accounts established by the Lender on its
books in Borrower’s name.  Lender shall credit the Control Account with the
amount of each Loan advanced under this Credit Agreement and shall debit the
Control Account for (i) payment of unpaid Obligations then due by Borrower to
Lender under this Credit Agreement and under other Credit Documents and (ii) to
the extent of any remaining credit balance, for transfer to Borrower’s
Disbursement Account.
 
 “Credit Documents” means this Credit Agreement, the Promissory Note and, to the
extent applicable, the Letter of Credit and any other documents executed and/or
delivered or to be executed and/or delivered by or on behalf of the Borrower,
including without limitation any consents, modifications, amendments,
terminations or waivers relating to this Credit Agreement and the other Credit
Documents


“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


“Default Increment Percentage” has the meaning set forth in the Rider.


“Disbursement Account” means the depository/transactional account established
and maintained by Borrower on the books of the office of the Lender specified in
Section 8.1, which account shall be subject to the control of Lender in
accordance with the terms and conditions set forth in Section 5.10.  The amount
of credit balances available in the Control Account during the Availability
Period shall be transferred to the Disbursement Account, with all disbursements
therefrom subject to the control of Lender in accordance with the terms and
conditions set forth in this Agreement.


“Disbursement Date” means the date on which Lender credits any proceeds of a
Loan to Borrower’s Disbursement Account.
 
“Dollars” and “$” means the lawful currency of the United States of America.


“Effective Date” has the meaning set forth in Section 3.1.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.


 
2

--------------------------------------------------------------------------------

 
 
“Event of Default” means such term as defined in Section 7.1.


“Facility Fee” has the meaning defined in the Rider.


“Financial Statement Date” means the date of the Most Recent Borrower Financial
Statements.


“Fiscal Year” has the meaning defined in the Rider.


“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3 hereof.


“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.


“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.


“Indebtedness” means, as to any Person, (i) all obligations of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments or upon which interest payments are
customarily made, (iii) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (iv) all
obligations, including without limitation intercompany items, of such Person
issued or assumed as the deferred purchase price of Property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business and due within six months of the incurrence thereof) which would
appear as liabilities on a balance sheet of such Person, (v) all obligations of
such Person under take-or-pay or similar arrangements or under commodities
agreements, (vi) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (vii) all Guaranty Obligations of such
Person, (viii) the principal portion of all obligations of such Person under
Capital Leases, (ix) all obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements, commodity purchase
or option agreements or other interest or exchange rate or commodity price
hedging agreements and (x) the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed).
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner (except for any such Indebtedness with
respect to which the holder thereof is limited to the assets of such
partnership).


“Interest Payment Date” means, (i) as to any LIBOR Loan, the last day of each
Interest Period for such Loan, the date of any prepayment and the Maturity Date
and (ii) as to any Base Rate Loan, the last Business Day of each calendar month,
the date of any prepayment and the Maturity Date. If an Interest Payment Date
falls on a date which is not a Business Day, such Interest Payment Date shall be
deemed to be the immediately succeeding Business Day, except that in the case of
LIBOR Loans where the immediately succeeding Business Day falls in the
immediately succeeding calendar month, then on the immediately preceding
Business Day.


 
3

--------------------------------------------------------------------------------

 
 
“Interest Period” means a period of Interest Defined Months duration commencing
in each case on the date of the borrowing (including extensions and
conversions); provided, however, that (A) if any Interest Period would end on a
day which is not a Business Day, such Interest Period shall be extended to the
immediately succeeding Business Day (except that in the case of LIBOR Loans
where the immediately succeeding Business Day falls in the immediately
succeeding calendar month, then on the immediately preceding Business Day), (B)
no Interest Period shall extend beyond the Maturity Date and (C) in the case of
LIBOR Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall, subject to clause (A) above, end on the
last Business Day of such calendar month.


“Interest Defined Months” has the meaning defined in the Rider.


“Legal Fees” means such fees, costs and disbursements charged to the Borrower
and paid by the Borrower directly and separately to the Lender’s legal counsel
arising from, in connection with, or otherwise related to the preparation and/or
review of legal documents and other services rendered on behalf of the Lender in
respect of this Credit Agreement, the Credit Documents and the transactions
contemplated herein and therein.  Without limiting the foregoing sentence or any
other provision of this Agreement, Legal Fees shall include such fees, costs and
disbursements charged to the Borrower and paid by the Borrower directly and
separately to the Lender’s legal counsel arising from, in connection with, or
otherwise related to the preparation and/or review of legal documents and other
services rendered on behalf of the Lender subsequent to the Closing Date in
respect of this Credit Agreement, the Credit Documents and the transactions
contemplated herein and therein.


“Lender” means Bank of China, New York Branch, together with its successors
and/or assigns.


“Letter of Credit” or “Letters of Credit”, as the context requires, means, to
the extent applicable, the standby letter(s) of credit issued by the Sichuan
Shuangliu Sub-Branch of the Bank of China (“Issuing Bank”), which is procured by
the Borrower in favor of the Lender to secure the Borrower’s obligations to the
Lender hereunder.


"LIBOR Rate" means, with respect to any LIBOR Loan for the Interest Period
applicable thereto, the rate as displayed in the Bloomberg Professional Service
page USD-LIBOR-BBA (BBAM) (or as otherwise reasonably determined by Lender) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with an
interest period comparable to the applicable Interest Period.  In the event that
such rate is not available at such time for any reason, then " LIBOR Rate "
shall mean, with respect to any LIBOR Loan for the Interest Period applicable
thereto, the arithmetic average, as determined by the Lender, of the rate per
annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) quoted by each
Reference Bank at approximately 11:00 A.M. New York, New York time (or as soon
thereafter as practicable) two Business Days prior to the first day of the
Interest Period for such LIBOR Loan for the offering by such Reference Bank to
leading banks in the London interbank market of eurodollar deposits having a
term comparable to such Interest Period and in an amount comparable to the
principal amount of the LIBOR Loan to be made by such Reference Bank for such
Interest Period; provided that if any Reference Bank does not furnish such
information to the Lender on a timely basis the Lender shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks.


“LIBOR Loan” means any Loan bearing interest at a rate determined by reference
to the LIBOR Rate.


“LIBOR Rate Margin” has the meaning defined in the Rider.


 
4

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).


“Loan” means, unless otherwise stated in this Credit Agreement, the principal
amount of each borrowing under this Credit Agreement or the principal amount
outstanding of that borrowing.


“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets or liabilities of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
to perform any material obligation under the Credit Documents, (iii) the
material rights and remedies of the Lender under the Credit Documents or (iv)
any rights, remedies or benefits of or to the Lender under the Letter of Credit.


“Material Subsidiary” means a Subsidiary, including its Subsidiaries,
substantially all of whose voting capital stock is owned by the Borrower and/or
the Borrower’s other Subsidiaries and which meets all of the following criteria:


(i)           the Borrower’s and its other Subsidiaries’ proportionate share of
total assets (after intercompany eliminations) of such subsidiary exceeds 10% of
the total assets of the Borrower and its Subsidiaries on a consolidated basis as
of its most recently completed fiscal year; and


(ii)           the Borrower’s and its other Subsidiaries’ proportionate share of
or equity in the income from continuing operations before income taxes,
extraordinary items and the cumulative effect of a change in accounting
principle of such Subsidiary exceeds 10% of such income of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed fiscal
year.


“Maturity Date” has the meaning defined in the Rider.


“Maximum Total Amount” has the meaning defined in the Rider.


“Most Recent Borrower Financial Statements” has the meaning defined in the
Rider.


“Non-Excluded Taxes” means such term as defined in Section 2.7.


“Notice of Borrowing” means the written notice of borrowing as referenced and
defined in Section 2.1(b)(i).


“Obligations” means (i) the unpaid principal of, and the accrued and unpaid
interest on, the Loan, all accrued and unpaid fees and expenses payable by the
Borrower to the Lender and all other unsatisfied obligations of the Borrower
arising under any of the Credit Documents, including without limitation under
Sections 2.8, 2.9 and 2.10 hereof; and (ii) all other present and future
Indebtedness, obligations and liabilities of the Borrower to the Lender,
regardless whether such Indebtedness, obligations and liabilities are direct,
indirect, fixed, contingent, joint, several or joint and several.


“Parent” has the meaning defined in the Rider.


“Participant” means such term as defined in Section 8.2(c).


“Permitted Purposes” means such term as defined in Section 4.6.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


 
5

--------------------------------------------------------------------------------

 
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
and is either (i) maintained by the Borrower or any Subsidiary for employees of
the Borrower and/or any Subsidiary or (ii) maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which the Borrower or any Subsidiary is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.


“Prime Rate” means the highest “Prime Rate” as published in the “Money Rates”
column of the Eastern Edition of the Wall Street Journal (“Wall Street Journal”)
from time to time. If the Wall Street Journal should cease or temporarily
interrupt publication or if the Prime Rate is no longer reported in the Wall
Street Journal or is otherwise unavailable or is limited, regulated or
administered by a governmental or quasi governmental body, then the Lender shall
select a comparable interest rate which is readily available and verifiable by
the Lender at its sole and absolute discretion.


“Prohibited Person” shall have the meaning given to such term in the Trading
with the Enemy Act, as amended, or the applicable foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended).


“Project” means the development and construction of a polysilicion production
facility having a nominal annual production capacity of four thousand metric
tons (4,000mt) as more fully described on Exhibit A annexed hereto, to be
located on approximately 67 acres (the “Property”) located in Pocatello, Idaho,
which Property is leased by Hoku Materials, Inc., from the City of Pocatello,
Idaho pursuant to a lease having a term of ninety-nine (99) years.
 
 “Promissory Note” means the note(s) evidencing the Loan(s), in substantially
the form annexed hereto as Exhibit C.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Reference Banks” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and
Citibank, N.A.


“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.


“Reserve Percentage” means the maximum effective percentage in effect on any day
as prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including, without
limitation, supplemental, marginal and emergency reserve requirements) with
respect to Eurocurrency funding.


“Responsible Officer” means the Chairman of the Board, the President, the Chief
Executive Officer, the Chief Operating Officer, the Chief Financial Officer or
the Treasurer.


“Revolving Availability Period” has the meaning defined in the Rider.


“Revolving Loans” shall have the meaning assigned to such term in Section
2.1(a).


“Revolving Maturity Date” has the meaning defined in the Rider.


“Rider” means the Rider to Credit Agreement attached to this Credit Agreement


 
6

--------------------------------------------------------------------------------

 
 
“Subsidiary” means, as to any Person, (a) any corporation Controlled by such
Person or more than 50% of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time, any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (b) any partnership, limited liability
company, association, joint venture or other entity Controlled by such Person or
in which such person directly or indirectly through Subsidiaries has more than
50% equity interest at the time. Unless otherwise specified, any reference to a
Subsidiary is intended as a reference to a Subsidiary of the Borrower, as
identified on Schedule 4.4.


1.2           Computation of Time Periods.


For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” Time is of the essence with regard to the performance by Borrower of
any terms of this Credit Agreement and of the other Credit Documents.


1.3           Accounting Terms.


Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lender hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 5.2 hereof.


SECTION 2.    THE CREDIT FACILITIES
 
2.1         Facility.


(a)           Facility. This Credit Agreement is with respect a Revolving Credit
Loan, as set forth in the Rider.  Subject to the terms and conditions of this
Credit Agreement and the Promissory Note (the terms of which are hereby
incorporated by reference), the Lender agrees to make available to the Borrowers
during the Revolving Eligibility Period, revolving loans (each, a “Revolving
Loan” or “Loan” and collectively the “Revolving Loans” or “Loans”) from time to
time in an aggregate principal amount which shall not exceed in the aggregate at
any one time the Maximum Total Amount. Within the foregoing limits and subject
to the terms and conditions of this Credit Agreement, Lender shall permit
Borrowers to borrow, repay and reborrow the Revolving Loans.  Notwithstanding
anything to the contrary herein, in reliance on the representations, warranties
and covenants of each Borrower in this Agreement, the Lender may loan to
Borrowers and Borrowers may borrow from the Lender Revolving Loans up to the
Maximum Total Amount.  Prior to the Revolving Maturity Date, Borrowers may,
within the limits of the Maximum Total Amount, borrow, repay and re-borrow sums
made available under this Agreement, it being understood that the parties
reasonably contemplate that prior to the Revolving Maturity Date, and provided
that neither Borrower is in default under any of its obligations to the Lender,
payments by Borrowers in reduction of the outstanding principal balance of the
Revolving Loans shall become available to be re-advanced to or at the direction
of Borrowers as provided under the terms of this Agreement, up to the Maximum
Total Amount.  Under no circumstances shall the Lender be required to make any
future Revolving Loans or advances which will result in an unpaid principal
balance in excess of the Maximum Total Amount.  Borrowers shall repay the entire
unpaid balance due or to become due under this Agreement including any
contingent credits, obligations, advances or advices, if not sooner paid, in
full on the Maturity Date.
 


(b)           Loan Borrowings.


(i)           Notice of Borrowing.  The Borrowers shall request each Loan
borrowing by written notice (or telephone notice promptly confirmed in writing)
to the Lender not later than 11:00 A.M. (New York, New York time) on the third
Business Day (or such later day as the Lender may agree in its sole discretion)
prior to the date of the requested borrowing. Such request for borrowing shall
be irrevocable, shall be made in a notice of borrowing in substantially the form
annexed hereto as Exhibit B (a “Notice of Borrowing”), and shall specify (A)
that a Loan is requested; (B) the date of the requested borrowing (which shall
be a Business Day) (the “Borrowing Date”); (C) the aggregate principal amount to
be borrowed; and (D) the purpose for which the proceeds of the Loan shall be
applied (which shall meet the requirements set forth in this Credit
Agreement).  The Notice of Borrowing may not request any Advance if and to the
extent it would exceed the Maximum Total Amount.


 
7

--------------------------------------------------------------------------------

 
 
(ii)           Minimum Amounts.  The initial Revolving Loan shall be in a
minimum aggregate amount of $5,000,000 and integral multiples of $100,000 in
excess thereof (or the remaining Maximum Total Amount, if less) and each
subsequent Revolving Loan borrowing shall be in a minimum aggregate amount of
$1,000,000 and integral multiples of $100,000 in excess thereof (or the
remaining Maximum Total Amount, if less).


(iii)           Advances.  Subject to the Lender’s confirmation that (a) the
amount of the Revolving Loan plus the outstanding principal balance of any prior
Revolving Loans and other Loans (if any) and amounts due thereon are not in
excess of the Maximum Total Amount and (b) the Letters of Credit securing the
Revolving Loans and all other Loans, if any, remain in full force and effect, as
confirmed by the Issuing Bank, the Lender will make the Loan borrowings
available to the Borrowers on the Borrowing Date by crediting the Disbursement
Account in immediately available funds.   The Lender at its option may make the
Loans by causing any of its domestic or foreign branches or Affiliates to make
such Loans; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loans in accordance with the terms of
this Credit Agreement.  All Loans made to Borrowers shall be noted on the
Schedule to the Promissory Note in the form(s) set forth as Exhibit C.


(c)           Repayment. Notwithstanding anything to the contrary or
inconsistent contained herein or in the Promissory Note, the Borrowers hereby
unconditionally, jointly and severally, promise to repay in full the principal
amount of the Loans and the other Obligations outstanding and not previously
repaid, on the Maturity Date, subject to the Lender’s right to demand repayment
at any time upon occurrence and during the continuation of an Event of Default
or as otherwise provided herein.  Furthermore, at any time that the principal
amount of the Loans outstanding exceed the Maximum Total Amount, Borrower shall
repay such excess to Bank within 5 days of such event.  A loan history
maintained by Lender with respect to each Loan shall be prima facie evidence of
the amount and date of the Loan evidenced by such Promissory Note, payments of
principal and interest, and the outstanding principal amount and accrued
interest on such Promissory Note, and other fees, charges and expenses related
thereto and of payments applicable thereto, all of which shall be binding and
conclusive upon Borrower absent manifest error.


(d)           Interest and Facility Fee. Subject to the provisions of Sections
2.2 and 2.10, the outstanding Loans shall bear interest at a per annum rate
equal to the LIBOR Rate for the applicable Interest Period plus the LIBOR Rate
Margin. The Borrowers hereby unconditionally, jointly and severally, promise to
pay to the Lender accrued interest on the (i) Term Loans in arrears on each
Interest Payment Date and the Maturity Date and (ii) Revolving Loans in arrears
on each Interest Payment Date and the Revolving Maturity Date.  Without limiting
the foregoing or any other provision of this Credit Agreement or other Credit
Documents, all Loans, Obligations and other Indebtedness of Borrowers to Lender,
if not sooner paid, shall be due and payable in full on the Maturity Date.


2.2           Default Rate.


The Borrowers, jointly and severally, hereby unconditionally promise to pay to
the Lender interest on demand on all overdue principal and, to the extent
permitted by law (after as well as before judgment), overdue interest in respect
of each Loan and any other overdue amount payable hereunder or under the other
Credit Documents at a Default Increment Percentage per annum greater than the
rate which would otherwise be applicable (or if no rate is applicable, then
Default Increase Percentage per annum greater than the Prime Rate).


2.3           Prepayments.


(a)           Voluntary Prepayments. The Borrower may prepay the Loans, in whole
or in part, at any time without any premium or penalty; provided that (i) any
such prepayment of the Loan shall include all interest accrued through the date
of payment on the portion of the Loan so prepaid and all other moneys then due
and payable under this Credit Agreement; (ii) partial prepayments shall be in a
minimum principal amount of $100,000 and multiples of $100,000 in excess thereof
and (iii) any prepayment shall be made together with all additional amounts, if
any, due under Section 2.9.


 
8

--------------------------------------------------------------------------------

 
 
(b)           Notice. In the case of voluntary prepayments under subsection (a)
hereof, the Borrower will give notice to the Lender of its intent to make such a
prepayment by 11:00 A.M. (New York, New York time) fifteen (15) Business Day
prior to the date of prepayment.


2.4           Capital Adequacy.


If, after the Closing Date, the Lender has determined that the adoption or
effectiveness of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Lender (including its foreign banking organization) or its holding
company with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the Lender’s (including its foreign banking organization’s) or its holding
company’s capital as a consequence of its commitments or obligations hereunder
to a level below that which the Lender (including its foreign banking
organization) or its holding company could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration the Lender’s
(including its foreign banking organization’s) or its holding company’s policies
with respect to capital adequacy), then, upon notice from the Lender, the
Borrower shall pay to the Lender such additional amount or amounts as will
compensate the Lender (including its foreign banking organization) or its
holding company for such reduction. Each determination by the Lender of amounts
owing under this Section shall, absent manifest error, be conclusive and binding
on the Borrower. Notwithstanding anything contained herein to the contrary, the
Borrower shall not be under any obligation to pay to the Lender amounts
otherwise owing under this Section 2.4 if the Lender shall not have delivered
such written notice to the Borrower within ninety (90) days following the later
of (i) the date of occurrence of the event which forms the basis for such notice
and request for compensation and (ii) the date the Lender becomes aware of such
event. Notwithstanding the foregoing, the Lender agrees that, before giving any
notice seeking a payment under this Section 2.4, it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different office, branch or Affiliate of the Lender as the office,
branch or Affiliate of the Lender having the commitments and obligations of the
Lender hereunder if making such designation would avoid or reduce the amount of
such reduction in its rate of return on its capital or assets and would not, in
the reasonable judgment of the Lender, be otherwise disadvantageous to the
Lender.


2.5           Illegality.


Notwithstanding any other provision herein, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof occurring
after the Closing Date shall make it unlawful for the Lender to maintain a LIBOR
Loan as contemplated by this Credit Agreement, (a) the Lender shall promptly
give written notice of such circumstances to the Borrower, (b) the commitment of
the Lender hereunder, if any, to continue a LIBOR Loan as such and shall
forthwith be canceled and, until such time as it shall no longer be unlawful for
the Lender to maintain a LIBOR Loan, the Lender may then maintain a Base Rate
Loan when the continuation of a LIBOR Loan is supposed to occur hereunder and
(c) the Lender’s Loan then outstanding as a LIBOR Loan, if any, shall be
converted automatically to Base Rate Loan on the respective last days of the
then current Interest Periods with respect to such Loan or within such earlier
period as required by law. If any such conversion of a LIBOR Loan occurs on a
day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to the Lender such amounts, if any, as may be
required pursuant to Section 2.9.


2.6           Requirements of Law.


If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to the Lender, or compliance by
the Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender) (it being understood and agreed that matters set forth in the
Consultation Paper issued by the Basle Committee on Banking Supervision of June
1999, including any subsequent revisions or updates thereto, shall not be
treated as having been adopted or applied prior to the Closing Date):


 
9

--------------------------------------------------------------------------------

 
 
(i)           shall subject the Lender to any tax of any kind whatsoever with
respect to the Loan made by it or change the basis of taxation of payments to
the Lender in respect thereof (except for Non-Excluded Taxes covered by Section
2.7 (including Non-Excluded Taxes imposed solely by reason of any failure of the
Lender to comply with its obligations under Section 2.7(b)) and changes in taxes
measured by or imposed upon the overall net income, or franchise tax (imposed in
lieu of such net income tax), of the Lender or its applicable lending office,
branch, or any affiliate thereof);


(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of the
Lender; or


(iii)           shall impose on the Lender any other condition (excluding any
tax of any kind whatsoever);


and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which such Lender deems to be material, of making, continuing or
maintaining the Loan or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, upon notice to the Borrower from the Lender, in
accordance herewith, the Borrower shall promptly pay the Lender, upon its
demand, any additional amounts necessary to compensate the Lender for such
increased cost or reduced amount receivable; provided that the Borrower shall
not be under any obligation to pay to the Lender amounts otherwise owing under
this Section 2.6 if the Lender shall not have delivered such written notice to
the Borrower, within ninety (90) days following the later of (A) the date of
occurrence of the event which forms the basis for such notice and request for
compensation and (B) the date the Lender becomes aware of such event. If the
Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall provide prompt notice thereof to the Borrower certifying (x)
that one of the events described in this Section has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by the Lender and a reasonably detailed explanation of the calculation
thereof. Such a certificate as to any additional amounts payable pursuant to
this Section submitted by the Lender to the Borrower shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Credit Agreement and the payment of the Loan and all other amounts payable
hereunder. Notwithstanding the foregoing, the Lender agrees that, before giving
any notice seeking a payment of additional amounts under this Section 2.6, the
Lender will use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different office, branch or
Affiliate as the office, branch or Affiliate of the Lender making, continuing or
maintaining the Loan hereunder or having the commitments and obligations
hereunder resulting in such increased cost to the Lender or reduction in the
amount receivable by the Lender hereunder if making such designation would avoid
the need for, or reduce the amount of, such increased cost or would avoid or
decrease the reduction in the amount receivable hereunder and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to the Lender.


2.7           Taxes.


(a)           Except as provided below in this subsection, all payments made by
the Borrower under this Credit Agreement shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (excluding net income taxes and franchise
taxes imposed in lieu of net income taxes imposed on the Lender as a result of a
present or former connection between the jurisdiction of the Governmental
Authority imposing such tax and the Lender (except a connection arising solely
from the Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Credit Agreement)) (all such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions and
withholdings being hereinafter called “Non-Excluded Taxes”). If any Non-Excluded
Taxes are required to be withheld from any amounts payable to the Lender
hereunder, the amounts so payable to the Lender shall be increased to the extent
necessary to yield to the Lender (after payment of all Non-Excluded Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Credit Agreement, provided, however, that the Borrower
shall be entitled to deduct and withhold any Non-Excluded Taxes and shall not be
required to increase any such amounts payable to the Lender that is not
organized under the laws of the United States of America or a state thereof if
the Lender fails to comply with the requirements of Section 2.8(b). Whenever any
Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Lender a certified copy of an original
official receipt received by the Borrower showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to the Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify the Lender for any
taxes, interest or penalties that may become payable by the Lender as a result
of any such failure. Notwithstanding anything contained herein to the contrary,
the Borrower shall not be under any obligation to pay to the Lender amounts
otherwise owing under this Section 2.8(a) if the Lender shall not have delivered
such written notice to the Borrower within ninety (90) days following the later
of (i) the date of occurrence of the event which forms the basis for such notice
and request for indemnity and (ii) the date the Lender becomes aware of such
event. The agreements in this subsection shall survive the termination of this
Credit Agreement and the payment of the Loan and all other amounts payable
hereunder.


 
10

--------------------------------------------------------------------------------

 
 
(b)           The Lender agrees that it shall:


(X)(i)           so long as it is a “bank” within the meaning of Section
881(c)(3)(A) of the Code, on or before the date of any payment by the Borrower
under this Credit Agreement to the Lender, deliver to the Borrower two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, or successor applicable form, as the case may be, certifying that it is
entitled to receive payments under this Credit Agreement without deduction or
withholding of any United States federal income taxes;


(ii)           deliver to the Borrower two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower; and


(iii)           obtain such extensions of time for filing and complete such
forms or certifications as may reasonably be requested by the Borrower; or


(Y)           if the Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (i) agree to furnish to the Borrower on or before the
date of any payment by the Borrower two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN, or successor applicable form
certifying to the Lender’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 881(c) of
the Code with respect to payments to be made under this Credit Agreement (and to
deliver to the Borrower two further copies of such form on or before the date it
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recently provided form and, if necessary, obtain any
extensions of time reasonably requested by the Borrower for filing and
completing such forms), and (ii) agree, to the extent legally entitled to do so,
upon reasonable request by the Borrower, to provide to the Borrower such other
forms as may be reasonably required in order to establish the legal entitlement
of the Lender to an exemption from withholding with respect to payments under
this Credit Agreement;


unless in any such case any change in treaty, law or regulation has occurred
after the date such Person (or, in the case of a Person that shall become a
Lender or a Participant pursuant to Section 8.2, its transferor) becomes the
Lender hereunder which renders all such forms inapplicable or which would
prevent the Lender from duly completing and delivering any such form with
respect to it and the Lender so advises the Borrower. Each Person that shall
become the Lender shall, upon the effectiveness of the related transfer, be
required to provide all of the forms, certifications and statements required
pursuant to this subsection; provided that in the case of a Participant the
obligations of such Participant pursuant to this subsection (b) shall be
determined as if the Participant were a Lender except that such Participant
shall furnish all such required forms, certifications and statements to the
Lender..


 
11

--------------------------------------------------------------------------------

 
 
2.8           Place and Manner of Payments; Joint and Several Liability


Except as otherwise specifically provided herein, all payments hereunder shall
be made to the Lender in Dollars in immediately available funds, without offset,
deduction, counterclaim or withholding of any kind, at its offices specified in
Section 8.1 not later than 2:00 P.M. (New York, New York time) on the date when
due. Payments received after such time shall be deemed to have been received on
the immediately succeeding Business Day. The Lender may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Borrowers maintained with the Lender
(with notice to the Borrower). The Borrowers shall, at the time they make any
payment under this Credit Agreement, specify to the Lender the principal,
interest, fees or other amounts payable by the Borrowers hereunder to which such
payment is to be applied (and in the event that it fails so to specify, or if
such application would be inconsistent with the terms hereof, the Lender shall
apply the payment in such manner as the Lender may determine to be appropriate
in respect of obligations owing by the Borrower hereunder). Whenever any payment
hereunder shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the immediately succeeding Business Day
(subject to accrual of interest at non-default rates and fees for the period of
such extension (but not any default interest on amounts as to which such due
date shall have been extended)), except that in the case of LIBOR Loan, if the
extension would cause the payment to be made in the next following calendar
month, then such payment shall instead be made on the immediately preceding
Business Day.  Except as expressly provided otherwise herein, all computations
of interest shall be made on the basis of actual number of days elapsed over a
year of 360 days. Interest shall accrue from and include the date of borrowing,
but exclude the date of payment.  Notwithstanding anything to the contrary
herein, express or implied, the obligations of the Borrowers under this
Agreement shall be joint and several.


2.9           Break Funding Payments.


In the event of (a) the payment of any principal of any LIBOR Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), or (b) the failure to borrow or prepay any LIBOR Loan on
the date specified in any notice delivered pursuant hereto, then, in any such
event, the Borrower shall compensate the Lender for the loss, cost and expense
attributable to such event. In the case of a LIBOR Loan, such loss, cost or
expense to the Lender shall be deemed to include an amount determined by the
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
interest that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the then applicable LIBOR
Rate for a period available in the London interbank market closest in length to
such remaining period. A certificate of the Lender setting forth any amount or
amounts that the Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.


2.10              Market Disruption
 
           If in relation to any Interest Period the Lender determines (which
determination shall be conclusive and binding) that by reason of circumstances
affecting the London interbank market generally, adequate and fair means do not
exist for ascertaining LIBOR for that Interest Period or that the quoted LIBOR
for that Interest Period does not accurately or reliably reflect the cost of
funding to Lender for making the Loan or to lenders, generally, for making loans
similar to the Loan (a “Market Disruption”), the Lender shall promptly notify
the Borrower accordingly.  Immediately following such notification, the Lender
and Borrower shall negotiate in good faith with a view to agreeing upon an
alternative basis for determining the applicable interest rate. If an
alternative basis is agreed in writing within a period of thirty (30) days after
such notification or such longer period for discussion as the parties may agree,
the alternative basis shall take effect in accordance with its terms.  If the
parties are unable to reach agreement as to an alternative basis for determining
the applicable interest rate for the relevant Interest Period, then each Loan
shall automatically convert to a Base Rate Loan and shall continue as a Base
Rate Loan until Lender determines, in the exercise of its sole discretion, that
the circumstances causing or contributing to the Market Disruption no longer
exist.
 
 
12

--------------------------------------------------------------------------------

 
 
2.11                 Right of Setoff
 
If an Event of Default shall have occurred and be continuing, Lender (including
Lender’s home office and other Branches thereof) is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by Lender to
or for the credit or account of the Borrower against any and all the Loans and
other Obligations of the Borrower now or hereafter existing under this Credit
Agreement and the other Credit Documents held by the Lender, irrespective of
whether or not the Lender shall have made any demand under this Credit Agreement
or such other Credit Documents and although such Loans and other Obligations may
be unmatured. The rights of the Lender under this Section 2.11 are in addition
to other rights and remedies (including other set off rights) which Lender may
have.
 


SECTION 3.                                CONDITIONS PRECEDENT
 


3.1           Conditions to Effectiveness.


This Credit Agreement shall not become effective until the date (the “Effective
Date”) on which each of the following conditions is satisfied or provided for in
form and substance as satisfactory to the Lender, as determined by Lender, in
its sole discretion, or duly waived in writing by the Lender in accordance with
Section 8.5:


(a)           Executed Credit Documents. Receipt by the Lender of duly executed
originals of this Credit Agreement, the other Credit Documents and the initial
Letter of Credit, issuance of which Letter of Credit shall have been confirmed
by the issuer.  In order to increase the Maximum Total Amount above an initial
Maximum Total Amount of $15,000,000, the Borrower shall provide additional
Letters of Credit at any time and from time to time within the six (6) month
period following the Effective Date.  The Borrower shall not have the right to
provide additional Letters of Credit or to otherwise increase the then effective
Maximum Total Amount after such date.


(b)           No Default; Representations and Warranties. As of the Effective
Date (i) there shall exist no Default or Event of Default and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects.


(c)           Corporate Documents. Receipt by the Lender of the following:


(i)           Charter Documents.  A copy of the articles of incorporation of
each Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its incorporation and
certified by an officer of each Borrower to be true and correct as of the
Closing Date.


(ii)           By-laws.  A copy of the by-laws of the Borrower certified by an
officer of the Borrower to be true and correct as of the Effective Date.


(iii)           Resolutions. A copy of the resolution of the board of directors
of each Borrower approving and adopting the Credit Documents to which it is a
party, the transactions contemplated thereby and authorizing execution and
delivery thereof, certified by the Secretary of the Board of Directors of
Borrower to be true and correct and in force and effect as of the date hereof
and the Effective Date.


(iv)           Good Standing.  A copy of (A) the certificate of good standing,
with respect to the Borrower, certified as of a date that is within 5 business
days of the Effective Date (or such other recent date as is acceptable to
Lender, in its sole discretion) by the appropriate Governmental Authorities of
the state of incorporation and each other jurisdiction in which the failure to
so qualify and be in good standing would have a Material Adverse Effect on the
business or operations of the Borrower in such jurisdiction and (B) to the
extent available, a certificate indicating payment of all corporate franchise
taxes certified as of a recent date by the appropriate governmental taxing
authorities.


 
13

--------------------------------------------------------------------------------

 
 
(v)           Incumbency.  An incumbency certificate, including specimen
signatures, of the authorized signatories of the Borrower authorized to execute
the Credit Documents to which it is a party on behalf of the Borrower.


(vi)           Financial Statements.   The Most Recent Borrower Financial
Statements.


(d)           Financial Information. The Most Recent Borrower Financial
Statements (i) present fairly in all material respects the financial position of
the Borrower as of the dates thereof and the results of operations of the
Borrower for the periods covered thereby; (ii) are consistent in all material
respects with the books and records of the Borrower; and (iii) have been
prepared in accordance with GAAP throughout the periods indicated (except as may
be indicated therein).  Since the Financial Statement Date, there shall not have
occurred, nor otherwise exist, an event or condition which has a Material
Adverse Effect on the Borrower.


(e)           Opinion of Borrower’s Counsel.  Lender shall have received a legal
opinion addressed to the Lender and dated the Closing Date from Borrower’s
Counsel, in the form and substance acceptable to Lender.


(f)           Public Records Searches.  Lender shall have received UCC, liens,
judgments and Bankruptcy searches, each of which shall in all respects be
satisfactory to Lender.


(g)           Payment of Lender’s Legal Fees.  The Legal Fees shall be paid on
or prior to the date of this Credit Agreement to the extent invoices for such
Legal Fees have been presented to Borrower for payment.


(h)           Other.  Receipt by the Lender of such other documents, agreements
or information which it may reasonably request.


3.2           Conditions to All Loans


The obligation of the Lender to make any Loan hereunder is subject to the
satisfaction prior to or concurrently with the making of such Loan of the
following conditions precedent in form and substance satisfactory to Lender as
determined by the Lender in its sole discretion, or duly waived in writing by
the Lender in accordance with Section 8.5:


(a)           The Lender shall receive from the Borrower (A) a duly executed and
completed Promissory Note, specifying or reflecting (by recordation or other
notation by Lender from time to time on the Note and/or in books and records
maintained for such purpose, whether manually, electronically or digitally) the
principal amount of the requested Loan and dated the date of the requested
Disbursement Date; (B) a duly executed and completed Notice of Borrowing in
accordance with Section 2.1(b); and (C) such other Credit Documents as may be
required by Lender, to the extent not previously executed and delivered in
connection with the original closing and such requirement to deliver the
relevant Credit Documents is covered herein.


(b)           If the Borrower elects to increase the Maximum Total Amount above
an initial Maximum Total Amount of $15,000,000, the Borrower shall provide
additional Letters of Credit at any time and from time to time within the six
(6) month period following the Effective Date.


(c)           The representations and warranties made by the Borrower regarding
the Borrower herein or which are contained in any certificate, document or
financial or other Credit Document furnished at any time under or in connection
herewith, shall be true and correct on and as of each the Borrowing Date and the
Disbursement Date for such Loan as if made on and as of such date (unless the
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall have been true and correct in all material
respects as of such earlier date.


(d)           No default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loan to be made on such
Disbursement Date.


 
14

--------------------------------------------------------------------------------

 
 
(e)           After giving effect to the requested Loan the aggregate amount of
all Loans shall not exceed the Maximum Total Amount.


(f)           (i) No litigation, investigation or proceeding before or by any
arbitrator or Governmental Authority shall be continuing or threatened against
Borrower or against the officers or directors of Borrower (A) in connection with
the Credit Documents or any of the transactions contemplated thereby and which,
in the reasonable opinion of Lender, is deemed material or (B) which is likely
to, in the reasonable opinion of Lender, have a Material Adverse Effect; and
(ii) no injunction, writ, restraining order or other order of any nature
materially adverse to Borrower or the conduct of its business or inconsistent
with the due consummation of the transactions contemplated by this Credit
Agreement shall have been issued by any Governmental Authority.


(g)           (i) since the date of the Most Recent Borrower Financial
Statements, there shall not have occurred any event, condition or state of facts
which could reasonably be expected to have a Material Adverse Effect with
respect to the condition, financial or otherwise, or the results and business
prospects of Borrower and (ii) no representations made or information supplied
to Lender shall have been proven to be inaccurate or misleading in any material
respect.




SECTION 4.                                REPRESENTATIONS AND WARRANTIES
 


The Borrower represents and warrants to the Lender as of the date of this Credit
Agreement and on each Disbursement Date, as follows:


4.1           Corporate Status.


Each Borrower is a corporation duly formed and organized and validly existing in
good standing in its jurisdiction of incorporation, is duly qualified and in
good standing as a foreign corporation and authorized to do business in and to
own its assets in all other jurisdictions wherein the nature of its business or
property makes such qualification necessary, except where its failure so to
qualify would not have a Material Adverse Effect, and has full power to own its
real properties and its material personal properties and to carry on its
business as now conducted.


4.2           Corporate Authorization.


The execution, delivery and performance of the Credit Documents by the Borrower
are within the powers and authority of the Borrower, have been duly authorized
by proper corporate proceedings and do not and will not contravene any provision
of applicable law or of its articles of incorporation, as amended to date, or
the by-laws, as amended to date, or any instrument binding on the Borrower or
any of its material properties or assets, or result in the creation or
imposition of any Lien upon any of its property or assets pursuant to any
agreement or any instrument to which it is a party or by which it is bound. Each
of this Credit Agreement and other Credit Documents to which it is a party has
been duly executed and delivered by the Borrower and constitutes the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to the effect of (a) applicable bankruptcy,
moratorium, insolvency, reorganization or other similar law affecting the
enforceability of creditors’ rights generally and (b) general principles of
equity (whether in a proceeding at law or in equity)..


4.3           Liens; Indebtedness.


Neither the Borrower nor any of its Subsidiaries has outstanding any Lien except
as identified on Schedule 4.3.


4.4           Litigation.


There are no actions, suits or proceedings pending or, to the best knowledge of
the Borrower, threatened against or affecting the Borrower or any Subsidiary in
any court or arbitration or before or by any governmental department, agency or
instrumentality, domestic or foreign, which reasonably could be expected to have
a Material Adverse Effect; and none of the Borrower or any Subsidiary is in
violation of any judgment, order, writ, injunction, decree or award or in
violation of any rule or regulation of any Governmental Authority, domestic or
foreign, the violation of which would have a Material Adverse Effect.


 
15

--------------------------------------------------------------------------------

 
 
4.5           Governmental and Other Approvals.


No approval, consent or authorization of, or any other action by, or filing or
registration with, any governmental department, agency or instrumentality,
domestic or foreign, is necessary for the execution or delivery by the Borrower
of the Credit Documents or for the performance by the Borrower of any of the
terms or conditions hereof.


4.6           Use of Loan.


Proceeds of the Loan will be used and applied solely for purposes of completing
the development and construction of the Project (“Permitted
Purposes”).  Notwithstanding any conflicting or inconsistent provision of this
Agreement, Lender may, in its sole discretion, require as a condition to making
any advances or disbursements of proceeds of the Loan, require Borrower to
furnish for review by Lender, any reports, information, material or data which
shall be satisfactory to Lender in all respects, to enable Lender to determine
(which determination shall be conclusive and binding) whether the intended
purpose(s) set forth in any applicable Notice of Borrowing qualifies as a
Permitted Purpose(s).  Without limiting any other provision of this Agreement or
under applicable law, the making of any Loan or disbursement of any proceeds
thereof shall not be deemed an approval or acceptance by the Lender of any work
performed or to be performed on the Project, it being understood and agreed that
(i) any determination by Lender as to whether the intended purpose set forth in
any applicable Notice of Borrowing qualifies as a Permitted Purpose(s) shall be
for Lender’s sole benefit and (ii) Lender shall have no obligation to monitor or
determine Borrower’s use or application of any advance or disbursement of Loan
proceeds.


4.7           ERISA.


Each of the Borrowers and each Subsidiary have fulfilled its obligations, if
any, under the minimum funding standards of ERISA with respect to each Plan
maintained by it and is otherwise in compliance in all material respects with
the applicable provisions of ERISA.


4.8           Environmental Compliance.


Each of the Borrower and its Subsidiaries is in substantial compliance with all
applicable federal, state and local environmental laws, regulations and
ordinances governing its business, properties or assets with respect to
discharges into the ground and surface water, emissions into the ambient air and
generation, storage, transportation and disposal of waste materials or process
by-products, except such noncompliances as are not likely to have a Material
Adverse Effect.


4.9           Foreign Assets Control Regulations, Etc.; OFAC Compliance.


Neither the execution and delivery of this Credit Agreement or the other Credit
Documents by Borrower nor the use of the proceeds of the Loan, will violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) of the Anti-Terrorism Order or any enabling legislation
or Executive Order relating to any of the same. Without limiting the generality
of the foregoing, neither the Borrower nor any of their respective Subsidiaries
(a) is or will become a blocked person described in Section 1 of the
Anti-Terrorism Order or (b) engages or will engage in any dealings or
transactions or be otherwise associated with any such blocked person. None of
the Borrower or any Subsidiary thereof or any principal of Borrower or any
Person who controls Borrower is listed on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Asset Control,
Department of the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 25, 2001), and/or any other list maintained pursuant to
any of the rules and regulations of OFAC or pursuant to any other applicable
Executive Orders or otherwise subject to any sanction imposed pursuant to an
OFAC implemented regulation.


 
16

--------------------------------------------------------------------------------

 


SECTION 5.                                COVENANTS
 


So long as this Agreement, or any renewal, extension or modification hereof,
remains in effect, and, in any event, until indefeasible payment in full and
discharge of all Loans and other Obligations of Borrower to the Lender,
including payment of all principal of and interest on the Loans, the Borrower
shall comply, and shall cause each Subsidiary, to the extent applicable, to
comply, with the following covenants:


5.1           Corporate Existence.


The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names that are material to the conduct
of the business of the Borrower and its Subsidiaries as a whole.


5.2           Reports, Certificates and Other Information.


The Borrower shall furnish to the Lender:


(A)           as soon as available and in any event within 120 days after the
end of each Fiscal Year of the Borrower, the audited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at the end of such Fiscal
Year and the consolidated statements of income, cash flows and common
shareholders’ equity of the Borrower and its consolidated Subsidiaries for such
fiscal year, setting forth in each case in comparative form the corresponding
figures for the preceding Fiscal Year, all in reasonable detail and accompanied
by a report or opinion (which shall not be qualified by reason of any
limitations imposed by the Borrower) of an independent public accounting firm of
recognized national standing selected by the Borrower, which shall be prepared
in accordance with generally accepted auditing standards relating to reporting,
to the effect that such financial statements present fairly, in accordance with
GAAP consistently applied (except for changes in which such accountants concur),
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at the end of such Fiscal Year and their consolidated results of
operations and the consolidated cash flows for such Fiscal Year;


(B)           as soon as available and in any event within 45 days after the end
of each fiscal quarter period (other than the last quarterly period) of each
Fiscal Year of the Borrower, the consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarterly period and the
consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries for that part of the Fiscal Year ended with such
quarterly period, setting forth in each case in comparative form the
corresponding figures for the corresponding period of the preceding Fiscal Year,
all in reasonable detail and certified by the senior officer in the Borrower’s
finance department, subject to normal year-end adjustments;


(C)           as soon as available and in any event within 30 days after the
Borrower knows or has reason to know that any circumstances exist that
constitute grounds entitling the Pension Benefit Guaranty Corporation (“PBGC”)
to institute proceedings to terminate a Plan subject to ERISA with respect to
the Borrower or any commonly controlled entity, and promptly but in any event
within two (2) business days of receipt by the Borrower or any commonly
controlled entity of notice that the PBGC intends to terminate a plan or appoint
a trustee to administer the same, and promptly but in any event within five (5)
business days of the receipt of notice concerning the imposition of withdrawal
liability with respect to the Borrower or any commonly controlled entity, the
Borrower will deliver to the Lender a certificate of the chief financial officer
of the Borrower setting forth all relevant details and the action which the
Borrower proposes to take with respect thereto;
 
(D)           immediately upon a senior officer in the Borrower’s finance
department becoming aware of (i) the existence of a Default or an Event of
Default; and (ii) any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect, including, without limitation, (a) any
dispute, litigation, investigation, proceeding or suspension between the
Borrower or any of its Subsidiaries and any Governmental Authority; (b) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any of its Subsidiaries, including pursuant to any
applicable environmental law; and (c) any litigation, investigation or
proceeding affecting the Borrower in which the amount involved exceeds $500,000,
or in which injunctive relief or similar relief is sought, in the cases of
subclauses (ii) (a) through (c) which could reasonably be expected to have a
Material Adverse Effect, a written notice specifying the nature and period of
existence thereof and what action the Borrower is taking or proposes to take
with respect thereto;
 
 
17

--------------------------------------------------------------------------------

 


(E)           promptly after the sending or filing thereof, copies of all
reports which the Borrower may from time to time furnish its stockholders;


(F)           within five (5) business days following the close of each calendar
month with respect to the month just ended: (i) reports on the progress of the
development and construction of the Project and (ii) reports on the business
operations of Borrower (including, without limitation, reports on production
volume, customer lists, sales volume, unit pricing and such other information
required by Lender); each of the foregoing reports and information required
under this Section 5.2 (F) shall be in such form, substance and detail as
required by Lender, in its sole discretion, and each of which shall be duly
certified by a duly authorized officer(s) of Borrower having knowledge of the
respective contents, as shall be reasonably determined by Lender.


At any reasonable time and from time to time, upon not less than ten (10)
Business Days’ prior written notice (unless an Event of Default has occurred and
is continuing, in which event no notice from Lender shall be required), the
Borrower shall permit the Lender or any agents or representatives thereof, to
examine and make copies of and abstracts from the records and books of account
of and visit the properties of the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries, in each case to the extent regarding this Credit Agreement, (i)
with any of the Borrower’s senior officers or any of the Borrower’s officers
within the Borrower’s finance department and (ii) with the Borrower’s
independent public accounting firm, in the presence of one or more officers of
the Borrower if so requested by the Borrower (it being understood that
information obtained by the Lender pursuant to this Section shall be kept
confidential except to the extent any such information becomes public or is
required to be disclosed by law or requested to be disclosed by any Governmental
Authority); provided that none of the Lender and the agents and representatives
thereof shall be entitled to examine or make copies of or abstracts from the
records of the Borrower or any Subsidiary if the Borrower shall be advised by
counsel, in good faith, that the examination, copying or abstracting of such
information or material could result in a waiver of any attorney-client
privilege relating to such information or material or otherwise compromise the
Borrower’s or a Subsidiary’s position in any litigation, investigation or other
legal proceeding to which the Borrower or any Subsidiary is a party or is
subject.


5.3           Other Reports.


Borrower shall furnish or cause to be furnished to Lender, such other and
additional reports, information, material and data as may be reasonably
requested by Lender from time to time regarding the condition, operations,
status of business, legal and other affairs, financial or otherwise, of Borrower
or any consolidated Subsidiary, as well as other evidence to Lender’s
satisfaction reflecting Borrower’s compliance with this Agreement and other
Credit Documents.


5.4           Mergers and Consolidations.


The Borrower shall not, nor shall it permit any Material Subsidiary to, (i)
merge or consolidate with or into any other entity that is not the Borrower or
another Material Subsidiary unless the Borrower or the Material Subsidiary or
another Subsidiary, all of the equity interests of which are owned by the
Borrower, directly or indirectly, is the surviving entity and no Default or
Event of Default shall exist either immediately prior to or after giving effect
thereto, or (ii) sell, lease or otherwise transfer all or substantially all of
its property, assets and business to any other entity other than the Borrower or
a Material Subsidiary or another Subsidiary, all of the equity interests of
which are owned by the Borrower, directly or indirectly.  The Borrower shall
not, nor shall it permit any Material Subsidiary to, wind up, liquidate or
dissolve itself.  The Borrower shall not, nor shall it permit any Material
Subsidiary to, change or permit a change in its name or identity without first
giving Lender at least ten (10) days advance written notice thereof; provided,
however, that the Borrower may not, nor shall it permit any Material Subsidiary
to, change or permit a change in its name or identity if the Lender, in its
reasonable discretion, determines that any such change impairs or diminishes its
security, rights or remedies.


 
18

--------------------------------------------------------------------------------

 
 
5.5           Taxes.


The Borrower shall, and shall cause each Subsidiary to, pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established
and except where the failure to do so would not have a Material Adverse Effect.


5.6           Insurance.


The Borrower shall, and shall cause each Subsidiary to, procure and continuously
maintain insurance, in such amounts and covering (i) such risks as is consistent
with sound business practice and (ii) such other or additional risks designated
on the annexed Schedule 5.6, naming Lender as relevant, as additional insured,
loss payee and certificate holder.


5.7           Compliance with Laws.


The Borrower shall, and shall cause each of its Subsidiaries to, comply in all
material respects with the requirements of all federal, state and local laws,
rules, regulations, ordinances and orders (including, without limitation,
environmental and safety laws and ERISA), whether now in effect or hereafter
enacted, applicable to or pertaining to their Properties or business operations
except where the necessity of compliance therewith is diligently and
continuously contested in good faith by appropriate proceedings or where the
failure to comply is not likely to either (i) have a Material Adverse Effect or
(ii) result in a Lien upon any of their Property.


5.8           Payment of Obligations.


The Borrower will, and will cause each of its Subsidiaries to, pay and discharge
as the same shall become due and payable, all its material obligations and
liabilities, including: (i) all tax liabilities, assessments and governmental
charges or levies upon it or its Properties, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves (if required by
GAAP) in accordance with GAAP are being maintained by the Borrower or such
Subsidiary; and (ii) all lawful claims which, if unpaid, would by law become a
Lien upon its Property.


5.9           Maintenance of Properties. Etc.


The Borrower shall, and shall cause each of its Subsidiaries to, maintain and
preserve all of their Properties that are used or useful in the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
to the extent that failure to maintain any of such Property would be reasonably
likely to have a Material Adverse Effect.


5.10           Change in the Nature of Business.


The Borrower shall not, and shall not permit any of its Subsidiaries, to change,
in any material respect, the nature of the business in which it is engaged as of
the original date of this Credit Agreement, nor engage, in any material respect,
in any other businesses other than such businesses and activities reasonably
related and complementary to any of the businesses in which it is engaged as of
the original date of this Credit Agreement.




5.11           Transactions with Affiliates.


The Borrower shall not, and the Borrower shall not permit or cause any of its
Subsidiaries to, enter into or consummate any transaction with any Affiliate of
such Person other than (a) as expressly permitted by, and subject to, the other
terms of this Credit Agreement, and (b) other transactions pursuant to
agreements which are entered into in the ordinary course of business and are on
fair and reasonable terms not less favorable to the Borrower or such Subsidiary
than would be obtained in an arm’s length transaction between unrelated parties
of equal bargaining power; provided , that the Borrower and its Subsidiaries may
enter into transactions that are not on an arm’s-length basis with such
Affiliates so long as the fair market value of any such transaction does not
exceed $100,000 at any time.


 
19

--------------------------------------------------------------------------------

 


5.12           Foreign Assets Control Regulations.


(1) The Borrower shall not use the proceeds of the Loan in any manner that will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or the Anti-Terrorism Order of any enabling
legislation or Executive Order relating to any of the same. Without limiting the
foregoing, the Borrower will not permit itself, any principal of Borrower, any
Person who controls Borrower or any of its Subsidiaries to (a) become a blocked
person described in Section 1 of the Anti-Terrorism Order or (b) knowingly
engage in any dealings or transactions or be otherwise associated with any
person who is known by the Borrower or who (after such inquiry as may be
required by Applicable Law) should be known by the Borrower to be a blocked
person. (2) Each Person who controls Borrower or other direct or indirect
principal of Borrower shall be at all times during the term of the Loan an
entity or person which (a) is (as whose principals shall be) a reputable entity
or person of good character and in good standing as reasonably determined by the
Lender, (b) is creditworthy and not adverse to the Lender in any pending
litigation or arbitration in which the Lender is also a party, (c) is not a
Prohibited Person, and (d) is in good standing in its state or country or
organization.


5.13           Disbursement Account.


Not later than the Closing Date, Borrower shall establish the Disbursement
Account with Lender. Borrower shall continuously maintain the Disbursement
Account with Lender during the entire term of this Agreement and continuing
until the Loan and all other Obligations of Borrower to Lender shall have been
indefeasibly repaid in full.  The Disbursement Account shall be subject to the
control of Lender and all transfers, withdrawals and disbursement of funds
deposited therein shall be subject to the prior approval of Lender.  Without
limiting any provision herein or under applicable law, Borrower hereby grants
and Lender shall have a first priority security interest in the Disbursement
Account and in all funds now or hereafter in the Disbursement Account (including
but not limited to all funds hereafter deposited in the Disbursement
Account).  This Agreement constitutes an agreement providing Lender with
“control of a deposit account” in accordance with Article 9 of the United
Commercial Code as now and hereafter in effect in the State of New York State
(the "UCC") and the Borrower and Lender intend Lender's security interest to be
automatically perfected by reason of such control.  Without limiting any other
rights available to Lender herein, at law or in equity, Lender is hereby
authorized to debit from the Disbursement Account or any other account
maintained by any or both Borrowers with Lender, any and all fees, costs and
expenses incurred or to be incurred by Borrower hereunder, including, without
limitation, transaction costs, disbursements and fees and Lender’s attorneys
fees required to be paid by Borrower under this Credit Agreement.


5.14           Completion of Project.


The Borrower shall diligently and continuously pursue to completion, development
and construction of the Project in accordance with all Approved Plans and in
compliance with all Applicable Permits and Requirements of Law,   provided,
however, that Borrower shall not be considered in breach of Section 5.14 to the
extent and during such period that it is prevented from performing its
obligations under this Section 5.14 by a cause or causes beyond the reasonable
control of Borrower or which could not reasonably be avoidable by Borrower,
which causes shall include, but not be limited to, any of the following that
arise after the Borrowing Date: (i) strikes or similar labor disputes (unless
restricted to employees of Borrower); (ii) changes in governmental regulations
or controls; (iii) fire, explosion, earthquake, flood or other act of God; or
(iv) inability to obtain any material or services.
 
5.15           Independent Verification.
Borrower shall permit, and shall cause each of its Subsidiaries to permit,
Lender (or any agents or consultants that it may select) to inspect and examine
the inventory, the receivables and all books and records of Borrower, at any
time and at such time or times as Lender shall reasonably require.  If an Event
of Default exists and is continuing at the time the Lender seeks to commence an
inspection or examination, then such inspection or examination may be commenced
without prior notice from Lender to Borrower. If an Event of Default does not
exist or is no longer continuing at the time the Lender seeks to commence an
inspection or examination, then such inspection or examination may be commenced
upon not less than three (3) days prior written notice from Lender to
Borrower.  The reasonable costs and expenses associated with any such inspection
and examination shall be paid or reimbursed by Borrower in full to Lender, upon
demand by Lender if (a) at the time Lender seeks to commence an inspection or
examination an Event of Default exists and is continuing or (b) such inspection
or examination is mandated or requested by the Lender’s regulators (foreign or
domestic) or Lender’s auditors.


 
20

--------------------------------------------------------------------------------

 


SECTION 6.                                [INTENTIONALLY OMITTED]
 


 
21

--------------------------------------------------------------------------------

 
 
SECTION 7.                                EVENTS OF DEFAULT
 


7.1           Events of Default.


Each of the following occurrences shall constitute an “Event of Default” under
this Credit Agreement:
(A) any representation or warranty made by the Borrower to the Lender in or in
connection with this Credit Agreement or any of the other Credit Documents shall
prove to have been false or misleading in any material respect when made or
furnished; (B) the Borrower shall fail to pay (i) any principal of any Loan as
and when the same shall become due and payable, or (ii) any interest on any
Loan, any costs and expenses or other Obligation as and when the same shall
become due and payable, and such failure shall continue unremedied for more than
three (3) Business Days; (C) the Borrower shall fail to pay when due, whether by
acceleration or otherwise, one or more evidences of Indebtedness (other than the
Loan hereunder) having an aggregate unpaid balance of more than $1,000,000, and
such failure shall continue for more than the period of grace, if any,
applicable thereto and shall not have been waived; (D) (i) the Borrower shall
fail to perform or observe any term, covenant or agreement contained in Sections
5.1, 5.4, 5.10 or 5.11 of this Credit Agreement on its part to be performed or
(ii) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in this Credit Agreement or any other Credit Document on its
part to be performed or observed which is not reasonably capable of being
remedied, or (iii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Credit Agreement or any other Credit
Document on its part to be performed or observed which is reasonably capable of
being remedied, and such failure shall continue unremedied for a period of
thirty (30) days after (I) the Borrower shall have received notice of such
failure from the Lender or (II) a senior officer in the finance department of
the Borrower shall have knowledge of such failure, whichever shall first occur;
(E) the Borrower or any Material Subsidiary shall (i) apply for or consent to
the appointment of a receiver, custodian, trustee or liquidator of the Borrower
or such Subsidiary or any of their respective properties or assets, (ii)
generally fail or admit in writing its inability to pay its debts as they become
due, (iii) make a general assignment for the benefit of creditors, (iv) commence
a voluntary case under the Bankruptcy Code, (v) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or readjustment of debts, (vi) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against the Borrower or such Material Subsidiary in an involuntary case under
the Bankruptcy Code or (vii) take any corporate action for the purpose of
effecting any of the foregoing; (F) a proceeding or case shall be commenced,
without the application or consent of the Borrower or any Material Subsidiary,
in any court of competent jurisdiction seeking (i) its liquidation,
reorganization, dissolution or winding-up or the composition or readjustment of
its debts, (ii) the appointment of a trustee, receiver, custodian or liquidator
of the Borrower or such Material Subsidiary or of all or any substantial part of
its assets or (iii) similar relief in respect of the Borrower or such Material
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of sixty (60) days; (G) any final judgment, final consent
decree or final order for the payment of money (or for the performance of any
remedial action or other services that would result in the expenditure of funds
by the Borrower or any of its Subsidiaries) shall be rendered against the
Borrower or any of its Subsidiaries by any federal, state or local court or
administrative agency and the same shall fail to be discharged, stayed or bonded
for a period of sixty (60) days after such final judgment, final consent decree
or final order for the payment of money (or, in the case of performance
obligations, shall fail to be performed in the manner and at the times required
in such final judgment, final consent decree or final order or shall fail to
otherwise be discharged, stayed or bonded, in any such case, for a period of
sixty (60) days after the performance of such obligations is required); provided
that no occurrence described in this subsection (G) shall constitute an Event of
Default unless the aggregate outstanding liability of the Borrower and its
Subsidiaries which has resulted from all such occurrences shall exceed $500,000
(or its equivalent in any other currency); or (H) a Change of Control shall have
occurred.


7.2           Rights and Remedies.


In the case of an Event of Default described in subsection (E) or (F) of Section
7.1 relating to the Borrower or a Material Subsidiary, the facility shall be
immediately terminated and the Loan, including all interest thereon, and all
other Obligations shall be immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrower, and Lender may make a drawing under the Letter of Credit and
apply the proceeds of such drawing toward the discharge of the Obligations,
and/or exercise any rights or remedies provided to the Lender under the Credit
Documents or at law or in equity.  In the case of any other Event of Default,
and in any such event (other than an event described in subsection (E) or
subsection (F) of Section 7.1 relating to the Borrower or a Material
Subsidiary), the Lender may, by notice to the Borrower (i) terminate forthwith
the facility, (ii) declare the Loan, including all interest thereon, and all
other Obligations to be forthwith due and payable, whereupon the Loan and all
such other Obligations shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower, (iii) make a drawing under the Letter
of Credit and apply the proceeds of such drawing toward the discharge of the
Obligations, and/or (iv) exercise any rights or remedies provided to the Lender
under the Credit Documents or at law or in equity.


 
22

--------------------------------------------------------------------------------

 




SECTION 8.                                MISCELLANEOUS
 


8.1           Notices.


Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via confirmed telecopy (or other confirmed
facsimile device) to the number set out below, (iii) the Business Day following
the day on which the same has been delivered prepaid to a reputable national
overnight air courier service for next day delivery, or (iv) the third Business
Day following the day on which the same is sent by certified or registered mail,
postage prepaid, return-receipt requested, in each case to the respective
parties at the address set forth below or at such other address as such party
may specify by written notice to the other party hereto:


if to the Borrower, to:


HOKU CORPORATION
1288 Ala Moana Blvd., Ste. 220
Honolulu, Hawaii  96814


-and-
 
HOKU MATERIALS, INC.
1288 Ala Moana Blvd., Ste. 220
Honolulu, Hawaii  96814




if to the Lender


BANK OF CHINA, NEW YORK BRANCH
410 Madison Avenue
New York, New York 10017
Telephone: (212) 935-3101
Fax: (212) 688-0919


8.2           Benefit of Agreement.


(a)           Generally. This Credit Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided that the Borrower may not assign and transfer any
of its interests without prior written consent of the Lender; provided, further
that the rights of the Lender to transfer, assign or grant participations in its
rights and/or obligations hereunder shall be governed by this Section 8.2.


(b)           Assignments. The Lender may, upon obtaining the consent of the
Borrower, assign all of its rights and obligations hereunder pursuant to an
Assignment and Acceptance to another bank or financial institution; provided
that (i) no such consent shall be unreasonably withheld or delayed, (ii) consent
of the Borrower shall not be required with respect to any pledge or assignment
by the Lender to (x) any of its Affiliates, (y) a party that is not a competitor
of or adverse to the Borrower and is able to meet the Lender’s obligations
hereunder, or (z) a Federal Reserve Bank in support of borrowings made by the
Lender from such Federal Reserve Bank,  and (iii) no such consent shall be
required from the borrower if an Event of Default exists.  Any assignment
hereunder shall be effective upon execution by the Lender and its assignee of
the applicable Assignment and Acceptance.  The assigning Lender will give prompt
notice to the Borrower of any such assignment.  Upon the effectiveness of any
such assignment (and after notice to the Borrower as provided herein), the
assignee shall become a “Lender” for all purposes of this Credit Agreement and
the other Credit Documents and, to the extent of such assignment, the assigning
Lender shall be relieved of its obligations hereunder to the extent of the Loan
and the Loan commitment components being assigned.


 
23

--------------------------------------------------------------------------------

 
 
(c)           Participations. The Lender may sell, transfer, grant or assign
participations in all or any part of its interests and obligations hereunder to
one or more banks or other entities (each a “Participant”); provided that (i)
the selling Lender shall remain the “Lender” for all purposes under this Credit
Agreement (the selling Lender’s obligations under the Credit Documents remaining
unchanged) and the Participant shall not constitute a Lender hereunder, (ii) no
such Participant shall have, or be granted, rights to approve any amendment or
waiver relating to this Credit Agreement or the other Credit Documents except to
the extent any such amendment or waiver would (A) reduce the principal of or
rate of interest on or fees in respect of any Loan in which the Participant is
participating, or (B) postpone the date fixed for any payment of principal
(including extension of the Maturity Date or the date of any mandatory
prepayment), interest or fees in which the Participant is participating and
(iii) sub-participations by the Participant (except to an Affiliate of the
Participant) shall be prohibited. In the case of any such participation, except
as contemplated in clause (ii) of the proviso of the first sentence of this
Section, the Participant shall not have any rights under this Credit Agreement
or the other Credit Documents (the Participant’s rights against the selling
Lender in respect of such participation to be those set forth in the
participation agreement with the Lender creating such participation) and all
amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation.


8.3           No Waiver; Remedies Cumulative.


No failure or delay on the part of the Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between or among the parties hereto shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
under any other Credit Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege hereunder or thereunder.
The rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Lender would otherwise have. No notice to or demand
on any party hereto in any case shall entitle any such party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Lender to take any other or further action in any
circumstances without notice or demand.


8.4           Payment of Expenses, etc.


The Borrower agrees to: (i) pay all reasonable out-of-pocket costs and expenses
(including reasonable Legal Fees and disbursements) of the Lender in connection
with the preparation, negotiation, execution and delivery of this Credit
Agreement and the other Credit Documents and any modification, amendment,
supplement, waiver or consent relating to this Credit Agreement and the other
Credit Documents, including, but not limited to, any such amendments, waivers or
consents resulting from or related to any work-out, renegotiation or
restructuring relating to the performance by the Borrower under this Credit
Agreement and of the Lender in connection with enforcement of the Credit
Documents and the documents and instruments referred to therein (including,
without limitation, in connection with any such enforcement, the reasonable fees
and disbursements of outside counsel for the Lender); and (ii) indemnify the
Lender, their respective officers, directors, employees, representatives and
agents from and hold each of them harmless against any and all losses,
liabilities, claims, damages or expenses incurred by any of them as a result of,
or arising out of, or in any way related to, or by reason of, any investigation,
litigation or other proceeding (whether or not the Lender is a party thereto)
related to the entering into and/or performance of any Credit Document or the
use of proceeds of any Loan (including other extensions of credit) hereunder or
the consummation of any other transactions contemplated in any Credit Document,
including, without limitation, the reasonable fees and disbursements of outside
counsel incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of gross negligence or willful
misconduct on the part of the Person to be indemnified). Without limiting the
foregoing or any other provision herein, if this Credit Agreement, any other
Credit Document or the transaction contemplated herein, is referred to an
attorney for consultation regarding the assertion or enforcement of any rights
or defenses in connection with any pending or threatened legal or equitable
proceedings or through the Bankruptcy Court or if Lender is required to respond
to, appear in or otherwise expend any time or resources in connection with any
inquiry, subpoena, audit, examination, investigation, proceeding or action in
connection with this Credit Agreement, any other Credit Document, the
transaction contemplated herein or otherwise relating to the Borrower and/or its
members, shareholders partners, officers and principals, Borrower shall,
promptly upon demand by Lender, pay or reimburse (as the case may be) all (i)
reasonable fees and expenses of lawyers, fees and expenses of accountants and
other consultants engaged by Lender for such purpose(s) and (ii) all
out-of-pocket costs, expenses and disbursements incurred by Lender
in  connection with same (including, without limitation, fees, costs, and
expenses incurred in connection with investigating and responding to a subpoena
relating to any of the foregoing) together with interest thereon at the Default
Rate through the date of payment.  All of the foregoing fees, costs, wages and
expenses shall be due and payable by Borrower whether or not formal legal action
has been commenced or taken.  The obligations of Borrower under this Section 8.4
shall survive termination of this Credit Agreement, payment in full of all the
Loans and all other Obligations under this Credit Agreement, the Promissory
Notes and the other Credit Documents


 
24

--------------------------------------------------------------------------------

 
 
8.5           Amendments, Waivers and Consents.


Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
signed by the Lender and the Borrower.  No purported oral amendment, change,
waiver, discharge or termination shall be binding upon or effective against the
Lender notwithstanding the fact that such claimed amendment, change, waiver,
discharge or termination shall have been substantially and detrimentally relied
upon by Borrower.


8.6           Counterparts.


This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Credit Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.


8.7           Headings.


The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.


8.8           Survival of Indemnification.


All indemnities set forth herein, including, without limitation, in Sections
2.8, 2.9, 2.10 and 8.4 shall survive the execution and delivery of this Credit
Agreement, and the making of the Loan, the repayment of the Loan and other
obligations and the termination of the Lender’s obligations hereunder; provided,
however, that payment of any such amounts shall be subject to the limitations,
if any, regarding requirements for notice set out in such Sections.


8.9           Governing Law; Jurisdiction; Waiver of Jury Trial.


(a)           THIS CREDIT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONLICTS OF LAW RULES THEREOF.


 
25

--------------------------------------------------------------------------------

 
 
(b)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Credit Agreement or any other Credit Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement or any
other Credit Document shall affect any right that the Lender may otherwise have
to bring any action or proceeding relating to this Credit Agreement or any other
Credit Document against the Borrower or any of its properties in the courts of
any jurisdiction.


(c)           THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT, ANY OF THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.


8.10           USA Patriot Act.


The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT ACT (Title III of Pub. L. 107-56 ) (the “ Act “), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act.


8.11           Severability.


If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


8.12           Entirety.


This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.


8.13           Survival of Representations and Warranties.


All representations and warranties made by the Borrower herein shall survive the
execution of this Credit Agreement and the making of the Loan hereunder.


8.14           Fiduciary Relationship.


The Borrower, on behalf of itself and its Subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrower, its Subsidiaries and their
Affiliates, on the one hand, and the Lender and its Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Lender or its Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications.




IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered as of the date first above written.


 
26

--------------------------------------------------------------------------------

 


HOKU CORPORATION
 
 
By: /s/ Scott Paul
Name: Scott Paul
Title: CEO
 
 
 
By: /s/ Xia Wei
Name: Xia Wei
Title: Director
HOKU MATERIALS, INC.
 
 
By: /s/ Scott Paul
Name: Scott Paul
Title: CEO
 
 
 
By: /s/ Darryl Nakamoto
Name: Darryl Nakamoto
Title: CFO



 
27

--------------------------------------------------------------------------------

 
 

 
BANK OF CHINA, NEW YORK BRANCH,
    as the Lender            
By:
 /s/Jin Yan     Name:  Jin Yan     Title:  First VP and manager          

 

 
By:
/s/ Joseph T. Yeung     Name:  Joseph T. Yeung     Title:  Vice President      
 


 
 
28

--------------------------------------------------------------------------------

 
 
RIDER TO CREDIT AGREEMENT
 
BETWEEN
 
BANK OF CHINA, NEW YORK BRANCH
 
AND
 
HOKU CORPORATION
 
AND
 
HOKU MATERIALS, INC.
___________________________________________
 
This Credit Agreement is with respect to Revolving Credit Loan.
 
 “Aggregate Letter of Credit Coverage” means the sum of the face amounts of the
Outstanding Letter or Letters of Credit.
 
“Agreement Date” means August 16, 2011.
 
“Availability Period” means the period that begins on the Effective Date and
concludes on the Maturity Date.


“Borrower” means
 
HOKU CORPORATION, a Delaware corporation having an address at
1288 Ala Moana Blvd., Ste. 220
Honolulu, Hawaii  96814


-and-
 
HOKU MATERIALS, INC. a Delaware corporation having an address
1288 Ala Moana Blvd., Ste. 220
Honolulu, Hawaii  96814


“Borrower’s Counsel” means Morgan, Lewis & Bockius LLP.
 
 “Default Increment Percentage” means 5.0%.


“Facility Fee” means Lender’s charge for making the Loan available to the
Borrower hereunder, in the amount of $135,000.00 (equal to 0.9 percent of the
Maximum Total Amount), which shall be deemed earned and payable upon execution
of this Agreement.


“Fiscal Year” means the twelve (12) month period commencing April 1 and ending
March 31.


“Interest Defined Months” means three (3) months.


“LIBOR Rate Margin” means, for any LIBOR Loan for any applicable Interest
Period, two and 50/100ths Percent (2.50%) per annum.
 
“Maturity Date” or “Revolving Maturity Date means the earlier of (i) the fifth
(5th) anniversary of the Effective Date; or (ii) the fifteenth (15th) day prior
to the expiration date of the Letter of Credit.


 
29

--------------------------------------------------------------------------------

 
 
“Maximum Total Amount” means the lesser of (a) $15,000,000 or (b) the Aggregate
Letter of Credit Coverage.


“Most Recent Borrower Financial Statements” means the Consolidated Financial
Statements of Borrower and its Subsidiaries dated March 31, 2010.


“Outstanding Letter of Credit” means a Letter of Credit which has been provided
as security for this facility and which remains outstanding, unexpired and in
full force and effect.
 
 “Parent” means the Borrower’s direct parent company as of the date hereof.


“Revolving Availability Period” means the period from and including the
Effective Date to (but excluding) the Revolving Maturity Date.


 
30

--------------------------------------------------------------------------------

 
 
Schedule 4.3
Permitted Liens


Liens Other than Customer Liens
 
Trane US, Inc. filed a UCC-1 financing statement on certain assets of Hoku
Materials, Inc. with the Idaho Secretary of State.
 
Federal Equipment Company filed a UCC-1 financing statement on certain assets of
Hoku Corporation with the Bureau of Conveyances in the State of Hawaii.
 
Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings (provided that if matters are being contested in good faith that
adequate reserves with respect thereto are maintained on the books of
Borrower).  THE LIENS DESCRIBED IN THIS PARAGRAPH DO NOT EXCEED $100,000 IN THE
AGGREGATE.
 
Leases or subleases and licenses or sublicenses granted to others in the
ordinary course of Borrower’s business if such do not interfere in any material
respect with the business of Borrower.  LIENS DESCRIBED IN THIS PARAGRAPH ARE
NOT SUBJECT TO QUANTIFICATION.
 
Liens arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of setoff or similar rights and remedies as to deposit
accounts or other funds maintained with a creditor depository institution. THE
LIENS DESCRIBED IN THIS PARAGRAPH DO NOT EXCEED $100,000 IN THE AGGREGATE.
 
Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s
liens or other like Liens arising in the ordinary course of business.  LIENS
DESCRIBED IN THIS PARAGRAPH MAY EXCEED $100,000, INDIVIDUALLY, AND $500,000, IN
THE AGGREGATE.
 
Pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements. THE LIENS
DESCRIBED IN THIS PARAGRAPH DO NOT EXCEED $100,000 IN THE AGGREGATE.
 
Liens upon or in any equipment acquired or held by Borrower to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition of such equipment.  THE LIENS DESCRIBED IN THIS
PARAGRAPH DO NOT EXCEED $100,000 IN THE AGGREGATE.
 
Customer Liens
 
Wealthy Rise International, Ltd. has a security interest in the assets of Hoku
Materials, Inc. pursuant to the Second Amended and Restated Supply Agreement
between Hoku Materials, Inc. and Wealthy Rise International, Ltd., dated as of
March 31, 2010.  Wealthy Rise International, Ltd. filed a UCC-1 financing
statement in Bannock County, Idaho and with the U.C.C. Filing Section of the
Delaware Department of State in connection with the security interest.
 
Tianwei New Energy (Chengdu) Wafer Co., Ltd. (“Tianwei”) has a security interest
in the assets of Hoku Corporation and Hoku Materials, Inc. pursuant to Security
Agreement, dated December 22, 2009 relating to the Amended and Restated Supply
Agreement No. 1 between Hoku Materials, Inc. and Tianwei New Energy (Chengdu)
Wafer Co., Ltd., dated as of December 22, 2009, as amended, and the Amended and
Restated Supply Agreement No. 2 between Hoku Materials, Inc. and Tianwei New
Energy (Chengdu) Wafer Co., Ltd., dated as of December 22, 2009, as
amended.  Tianwei also has a security interest in the assets of Hoku Corporation
and Hoku Materials, Inc. pursuant to Security Agreement, dated January 19, 2010
relating to a loan of approximately $50 million principal amount from Tianwei to
Hoku Corporation and for which China Construction Bank Corporation Shuangliu
Sub-Branch is acting as the agent.  Tianwei filed a UCC-1 financing statement
with the U.C.C. Filing Section of the Delaware Department of State in connection
with the security interests.
 
 
31

--------------------------------------------------------------------------------

 
 
Wuxi Suntech Power Co., Ltd. has a security interest in the assets of Hoku
Materials, Inc. pursuant to the First Amended & Restated Supply Agreement by and
between Hoku Materials, Inc. and Wuxi Suntech Power Co., Ltd., dated as of May
12, 2008, as amended.
 
Solarfun Power Hong Kong Ltd. has a security interest in the assets of Hoku
Materials, Inc. pursuant to the Second Amended and Restated Supply Agreement
between Hoku Materials, Inc. and Solarfun Power Hong Kong Ltd., dated as of May
13, 2008, as amended.
 
Jiangxi Jinko Solar Co., Ltd. has a security interest in the assets of Hoku
Materials, Inc. pursuant to the Amended & Restated Supply Agreement between Hoku
Materials, Inc and Jiangxi Jinko Solar Co., Ltd., dated as of February 26, 2009,
as amended.
 
Shanghai Alex New Energy Co., Ltd. has a security interest in the assets of Hoku
Materials, Inc. pursuant to the Supply Agreement between Hoku Materials, Inc.
and Shanghai Alex New Energy Co., Ltd., dated as of February 27, 2009, as
amended.
 
 
32

--------------------------------------------------------------------------------

 
 
Schedule 4.4
Subsidiaries


1.  Direct Subsidiaries of Hoku Corporation:  (i) Hoku Solar, Inc., and (ii)
Hoku Materials Holdings, Inc.
 
2.  Direct Subsidiary of Hoku Materials Holdings, Inc.:  Hoku Materials, Inc.
 
 
33

--------------------------------------------------------------------------------

 
 
Schedule 4.6- Permitted Purposes- Description of Project
 


Project overview
 
The Project consists of a solar-grade polysilicon (“SGP”) manufacturing facility
(the "Plant"), currently under construction in Pocatello, Idaho. The Plant is
designed to produce up to 4,000 metric tons of SGP per year. When operational at
full capacity, expected in 2012, the Plant will employ more than 200 full-time
personnel.
 
Polysilicon Manufacturing
 
Polysilicon is an essential raw material in the production of photovoltaic
("PV") cells. The purity requirement for SGP is typically 99.9999%-99.999999%
pure.
 
The majority of SGP production consists of refining metallurgical grade silicon
by various chemical processes. The Plant is designed to use a trichlorosilane
(TCS)-based, Siemens reactor process, and has incorporated advanced process gas
recovery and recycling systems to increase the efficiency of raw material
conversion. These systems will also reduce the Plant’s overall environmental
footprint.  The SGP will be sold for exclusive use in the manufacture of
photovoltaic electricity generating equipment.
 
Schedule
 
Full commercial operations are expected in the first half of  2012. 
    
 
34

--------------------------------------------------------------------------------

 
 
Schedule 5.6- Insurance
 


List of Current Insurance Policies
 
General Liability
 
Automobile
 
Workers’ Compensation
 
Umbrella Liability
 
Property
 
Foreign Liability
 
Directors and Officers Liability
 
 
35

--------------------------------------------------------------------------------

 
 
Exhibit A
Letter of Credit
 
[loc.jpg]
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
Exhibit B
Notice of Borrowing
Date: _________________
To:
 
Bank of China, New York Branch
410 Madison Avenue
New York, New York 10017
 
 

Ladies and Gentlemen:
 
The undersigned HOKU CORPORATION and HOKU MATERIALS, INC. (jointly, the
“Borrower”) refers to the Credit Agreement dated as of ___________________ (as
amended and supplemented and in effect from time to time, the “Credit
agreement,” the terms defined therein being used herein as therein defined),
between the Borrower and Bank of China, New York Branch (the “Bank”), and hereby
gives you notice. irrevocably, pursuant to Section 2.1(b)(i) of the Credit
Agreement, that the undersigned hereby requests a Loan under the Credit
Agreement and in that connection sets forth below the information relating to
such Loan (the "Proposed Borrowing") as required by Section  2.1(b)(i) of the
Credit Agreement:


 (i) The aggregate principal amount of Loans to be made pursuant to the Proposed
Borrowing is $__________.
(ii) The Business Day for the Loans to be made pursuant to the Proposed
Borrowing is _______, 201___.
(iii) The Proposed Borrowing is to be credited to the Borrower at __________,
ABA #_______________, Account #_____________________.
Attention:


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:


 (A)           the representations and warranties contained in the Credit
Agreement are and will be true and correct in all material respects, both before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds thereof, as though made on such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, such
representation or warranty shall be true and correct as of such specific date);
 (B)           no Default or Event of Default has occurred and is continuing or
would result from such Proposed Borrowing or from the application of the
proceeds thereof; and
 (C)           proceeds of the Proposed Borrowing shall be used solely for
Permitted Purposes, as determined in accordance with Section 4.6 of the Credit
Agreement.


Capitalized words and terms used but not defined herein shall have the meanings
ascribed to them in the Credit Agreement.


 
Very truly yours,

 
HOKU CORPORATION
 
By:___________________________
Title:__________________________
 
HOKU MATERIALS, INC.
 
By:___________________________
 
Title:__________________________

 
 
37

--------------------------------------------------------------------------------

 
 
Exhibit C
Promissory Note


MASTER PROMISSORY NOTE


US$15,000,000.00                                                                                                                    August________,
2011


1.           FOR VALUE RECEIVED, THE UNDERSIGNED, HOKU CORPORATION and HOKU
MATERIALS, INC. (hereinafter referred to collectively and individually as the
“Borrower”), each a corporation organized and existing under the laws of the
State of Delaware, having a place of business located at 1288 Ala Moana Blvd.,
Suite 220, Honolulu, Hawaii  96814, jointly and severally promise to pay to the
order of BANK OF CHINA, NEW YORK BRANCH (hereinafter referred to as the “Bank”),
a federal branch of a foreign bank, having a principal place of business located
at 410 Madison Ave., New York, N.Y. 10017, or at such other place as the holder
hereof may designate in writing, the principal sum of FIFTEEN MILLION & NO/100
(US$15,000,000.00) DOLLARS, or the aggregate outstanding principal amount of all
Loans, if said amount is different, together with interest thereon from the date
hereof until paid in full, before and after maturity, by acceleration or
otherwise, at the interest rate as determined from time to time in accordance
with the Credit Agreement (defined herein). All payments hereunder shall be made
in lawful money of the United States, which shall be legal tender in payment of
all debts and dues, public and private, at the time of payment.
 
2.           Subject to the terms and conditions of the Credit Agreement, the
Bank agrees to make Loans available to the Borrower from time to time during the
Availability Period in an aggregate principal amount which shall not exceed at
any one time, the Maximum Total Amount. Within the foregoing limits and subject
to the terms and conditions of the Credit Agreement, Lender shall permit
Borrower to borrow, repay and reborrow the Loans.  Borrower shall not request a
Loan under this Note if, as a result of such Loan, the total principal amount
outstanding under this Note exceeds the Maximum Total Amount.  All Loans and all
payments made on account of principal and interest shall be recorded from time
to time by the holder of this Note in books and records maintained for such
purpose (whether recorded manually or electronically/digitally) but the failure
to record any Loan or error by the holder in making any entry shall not negate
Borrower’s obligation to repay same with interest.  Each statement transmitted
by Bank to Borrower reflecting any Loan hereunder shall, absent manifest error,
be conclusive evidence that the Loan was made by Bank to Borrower.


3.           The outstanding principal balance of this Note from time to time
together with interest thereon shall be determined and paid in accordance with
the terms and conditions of the Credit Agreement.  The total outstanding
principal balance of this Note plus accrued interest, late charges and fees, if
any, and any other amounts due or to become due under this Note and under the
Credit Agreement, if not sooner paid, shall be paid in full on the earlier of
the Maturity Date or the Revolving Maturity Date.  Interest shall be calculated
on the basis set forth in the Credit Agreement.  Said principal sum and accrued
interest owed as evidenced by this Note shall become due at the option of the
Bank upon the occurrence and during the continuation of an Event of Default
and/or any other event by which, under the terms of the Credit Agreement or any
other Credit Document (defined in the Credit Agreement), or under the terms of
this Note, said principal sum may or shall become due and payable.


4.           This Note is issued under and pursuant to the terms of a certain
Credit Agreement between Bank and Borrower dated of even date herewith (“Credit
Agreement”).  The terms and provisions of the Credit Agreement to be observed by
Borrower are incorporated into this Note to the same extent as if fully set
forth herein.  Each Loan under this Note shall be made in such manner as Bank
and Borrower have agreed pursuant to the Credit Agreement.  This Note is secured
by the Letter(s) of Credit described in the Credit Agreement.  Capitalized terms
used but not defined herein shall have the meanings ascribed in the Credit
Agreement.
 
5.           In addition to any other provisions of the Credit Agreement which
apply the Default Rate, if the principal sum outstanding under this Note shall
remain unpaid after the earlier of the Maturity Date or the Revolving Maturity
Date, or if an Event of Default has occurred and is continuing, then the
interest payable thereon from and after the earliest of the Maturity Date, the
Revolving Maturity Date or the date of the Event of Default, whether before or
after judgment, shall be at the Default Rate as defined in the Credit Agreement.


 
38

--------------------------------------------------------------------------------

 
 
6.           Presentment for payment, diligence, notice of dishonor, protest and
notice of protest of this Note or evidence of said debt is expressly waived, and
no demand shall be necessary whether any default occurs or not.  Borrower, for
itself, its heirs, representatives, successors and assigns, does hereby waive
the right to setoff or to assert as a defense or counterclaim, now or at any
time hereafter, any and all claims, demands, costs, losses, damages or expenses
of every kind and nature whatsoever, whether liquidated or unliquidated, against
any of its obligations hereunder, the Credit Agreement and all other Credit
Documents and instruments executed by Borrower in connection herewith.


7.           In case any provision (or any part of any provision) contained in
this Note shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision (or remaining part of the affected provision) of this Note
but this Note shall be construed as if such invalid, illegal or unenforceable
provision (or part thereof) had never been contained herein but only to the
extent it is invalid, illegal or unenforceable.


8.           In no event shall the rate of interest hereunder exceed the maximum
rate of interest permitted by the laws governing this Note.  If the interest
collected in any aspect of this Note exceeds the maximum amount permitted by
such laws, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the principal balance of this Note.


9.           The Bank, at its option, may extend the time for payment of this
Note, postpone the enforcement hereof, or grant any other indulgences, without
affecting or diminishing the Bank's right to recourse against the Borrower,
endorsers, sureties or guarantors, which right is expressly reserved.


10.           After the occurrence of an Event of Default, in addition to
principal and interest at the Default Rate, Bank shall be entitled to collect
all costs of collection of the sums due under this Note, the Credit Agreement or
other Credit Documents or to otherwise enforce its rights under this Note, the
Credit Agreement or other Credit Documents, including but not limited to
attorneys fees, whether or not suit on this Note or any other legal proceeding
is commenced, and all such costs and expenses shall be payable on demand, with
interest thereon at the Default Rate, and shall also be secured by the Letter(s)
of Credit and any other collateral held as security for Borrower's obligation to
Bank.


11.           Neither this Note nor any provision hereof may be amended,
changed, waived, discharged or terminated except in a writing duly signed by the
Bank, and no purported oral amendment, change, waiver, discharge or termination
shall be effective notwithstanding that Borrower shall have substantially and
detrimentally relied upon same.  This Note shall be governed by and construed
under the laws of the State of New York, without regard to the conflicts of law
principles thereof.  Borrower and each endorser or guarantor hereby irrevocably
agree that all actions, suits or proceedings arising out of, in connection with
or relating to this Note, the Credit Agreement and/or other Credit Documents, or
the interpretation, performance or breach thereof, shall, in the sole and
absolute discretion of the Bank, be litigated in the Supreme Court of the State
of New York, County of New York or, to the extent permitted by law, in United
States District Court of the Southern District of New York, except that the Bank
may institute legal actions or proceedings against the Borrower in any court of
competent jurisdiction.  Without limiting any other provision of this Note, the
Borrower shall reimburse the Bank for all costs and expenses including
attorney’s fees and court costs incurred by the Bank in connection with any such
action, suit or proceeding.


12.           The obligations of the Borrower under this Note, if there is more
than one signing this Note as Borrower, are joint and several.  The joint and
several obligations of each Borrower under this Note shall be absolute and
unconditional and shall remain in full force and effect until the entire
principal, interest, penalties, premiums and late charges, if any, on this Note
and additional payments, if any, due pursuant to any other Credit Document
(sometimes collectively referred to as the "obligation" or "obligations," as the
context requires) shall have been paid and, until such payment has been made,
shall not be discharged, affected, modified or impaired on the happening from
time to time of any event, including, without limitation, any of the following,
whether or not with notice to or the consent of any of the undersigned:
 
a.
the waiver, compromise, settlement, release, termination or amendment
(including, without limitation, any extension or postponement of the time for
payment or performance or renewal or refinancing) of any or all the obligations
or agreements of any Borrower under this Note or any other Credit Document;

 
 
39

--------------------------------------------------------------------------------

 
 
 
b.
the failure to give notice to any or all of the undersigned comprising the
Borrower of the occurrence of a default under the terms and provisions of this
Note or any other Credit Document (except as expressly required by the Credit
Agreement);

 
c.
the release, substitution or exchange by the holder of this Note of any
collateral securing any obligation of the Borrower (whether with or without
consideration) or the acceptance by the holder of this Note of any additional
collateral or the availability or claimed availability of any other collateral
or source of repayment or any nonperfection or other impairment of any
collateral;

 
d.
the release of any person primarily or secondarily liable for all or any part of
the obligations, whether by Bank or any other holder of this Note or in
connection with any voluntary or involuntary liquidation, dissolution,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors or
similar event or proceeding affecting any or all of the undersigned Borrower or
any other person or entity who, or any of whose property, shall at the time in
question be obligated in respect to the obligations or any part thereof; or

 
e.
to the extent permitted by law, any other event, occurrence, action or
circumstance that would, in the absence of this clause, result in the release or
discharge of any or all of the undersigned Borrower from the performance or
observation of any obligation, covenant or agreement contained in this Note
(except payment in full of the Obligations).



The joint and several obligations of the Borrower to Bank under this Note shall
remain in full force and effect (or be reinstated) until Bank has received
payment in full of all obligations and the expiration of any applicable
preference or similar period pursuant to any bankruptcy, insolvency,
reorganization, moratorium or similar law, at law or equity, without any claim
having been made before the expiration of such period asserting an interest in
all or any part of any payment(s) received by Bank.  The undersigned expressly
agree that Bank shall not be required first to institute any suit or action or
to exhaust its remedies against any of the undersigned or other person or party
to become liable hereunder or against any collateral, in order to enforce this
Note; and expressly agree that, notwithstanding the occurrence of any of the
foregoing, the undersigned shall be and remain, directly and primarily liable
for all sums due and to become due under this Note and under the Credit
Documents.


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
day and year first above written.


 
 
 
Witness:_______________________
HOKU CORPORATION
 
 
By _______________          By_______________
Name:                               Name:
Title:                                 Title:
 
 
 
 
Witness:_______________________
HOKU MATERIALS, INC.
 
 
By ____________________________
Name:
Title:
 
       



40